     Case 4:17-cr-00284-CKJ-EJM Document 90 Filed 09/18/20 Page 1 of 9



 1   WO
 2
 3
 4
 5
 6
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE DISTRICT OF ARIZONA
10
     United States of America,                )
11                                            )
                Plaintiff,                    )
12                                            )       No. CR 17-284-TUC-CKJ
     vs.                                      )
13                                            )
     Joana Sanchez-Coptino,                   )               ORDER
14                                            )
                Defendant.                    )
15                                            )
16         Pending before the Court is the Emergency Motion for Order Reducing Sentence or
17 Modifying Judgment under 18 U.S.C. § 3582 (c)(1)(A)(i) and Authorizing Any Remaining
18 Portion of Sanchez-Coptino’s Sentence to be Served on Home Confinement (Docs. 79, 84)
19 filed by Joana Sanchez-Coptino (“Sanchez-Coptino”).1 The government has filed a response
20 (Doc. 86) and Sanchez-Coptino has filed a reply (Doc. 87).
21
22 Background
23         Sanchez-Coptino pleaded guilty pursuant to a plea agreement to one count, Importation
24 of Methamphetamine, of a four count indictment. This offense involved approximately 20
25 kilograms of methamphetamine concealed in a vehicle driven by Sanchez-Coptino. The plea
26
            1
27          The caption of the Motion states Sanchez-Coptino’s first name as “Joanna.”
     However, the true first name of Sanchez-Coptino, as stated in the record, is “Joana.” See
28   January 31, 2017, Minute Entry (Doc. 2).
     Case 4:17-cr-00284-CKJ-EJM Document 90 Filed 09/18/20 Page 2 of 9



 1   agreement provided for a sentencing range of 97 to121 months imprisonment, which included
 2   a government sponsored downward departure from the advisory guideline range of 188 to 235
 3   months. The plea agreement allowed defense counsel to request a variance from the guideline
 4   range. The Court found Sanchez-Coptino’s age and conduct pre-trial (Sanchez-Coptino
 5   absconded but then turned herself in), Sanchez-Coptino’s status as a mother of two young
 6   children), the requirement to reflect the seriousness of the offense, to promote respect for the
 7   law, and to provide just punishment for the offense and to avoid unwarranted sentencing
 8   disparities supported a variance. Sanchez-Coptino was sentenced to a 36 month term of
 9   imprisonment to be followed by three years of supervised release.
10          Sanchez-Coptino has served more than half of her good-time sentence and has an
11   anticipated release date of August 8, 2021. Sanchez-Coptino submitted March 25, 2020, May
12   6, 2020, and July 23, 2020, requests for compassionate release, the first two based on COVID-19
13   and the third based on the contraction of COVID-19 by Sanchez-Coptino’s child. Although the
14   government agrees Sanchez-Coptino exhausted her administrative remedies as to the first
15   request, the government does not agree Sanchez-Coptino has exhausted her administrative
16   remedies as to the second request (the government does not address the third request). In her
17   reply, Sanchez-Coptino states she received a duplicate of the first denial letter as to her second
18   request and an August 10, 2020, denial as to the third request.
19
20   First Step Act
21          The First Step Act went into effect on December 21, 2018. See First Step Act of 2018,
22   Pub. L. No. 115-391, 132 Stat. 5194. Prior to the passage of the First Step Act, only the
23   Director of the Bureau of Prisons (“BOP”) could file a motion for compassionate release.
24   Section 603(b) of the First Step Act modified 18 U.S.C. § 3582(c)(1)(A) with the intent of
25   “increasing the use and transparency of compassionate release.” Pub. L. No. 115-391, 132
26   Stat. 5194, at *5239 (capitalization omitted). That section now provides that a sentencing
27   court may modify a sentence either upon a motion of the Director of the BOP “or upon
28   motion of the defendant after [he] has fully exhausted all administrative rights to appeal a

                                                   -2-
     Case 4:17-cr-00284-CKJ-EJM Document 90 Filed 09/18/20 Page 3 of 9



 1   failure of the [BOP] to bring a motion on [his] behalf or the lapse of 30 days from the receipt
 2   of such a request by the warden of the defendant’s facility . . . ” 18 U.S.C. § 3582(c)(1)(A).
 3
 4   Exhaustion of Remedies
 5          The statute clearly imposes an administrative exhaustion requirement before seeking
 6   review by a district court. As another court summarized:
 7          The amended statute allows a defendant to file a motion for compassionate release
            upon the earlier of two dates. First, a defendant can file a motion “after the defendant
 8          has fully exhausted all administrative rights to appeal a failure of the Bureau of
            Prisons to bring a motion on the defendant’s behalf.” Id. Second, a defendant can file
 9          a motion upon “the lapse of 30 days from the receipt of [a defendant’s request to bring
            a motion] by the warden of the defendant’s facility.” Id. Courts have recognized
10          these two options impose a mandatory requirement that a defendant submit a request
            to the warden of her facility before filing in court. See, e.g., United States v. Solis,
11          No. CR 16-015-CG-MU, 2019 WL 2518452, at *2 (S.D. Ala. June 18, 2019) (denying
            request because defendant did not request compassionate release from Bureau of
12          Prisons); United States v. Dowlings, No. CR413-171, 2019 WL 4803280, at *1 (S.D.
            Ga. Sept. 30, 2019). But courts have disagreed on what, if anything, a defendant must
13          do beyond that initial request and before filing in court.
14   United States v. Weidenhamer, No. CR1601072001PHXROS, 2019 WL 6050264, at *1 (D.
15   Ariz. Nov. 8, 2019).
16          However, “the lapse of 30 days from the receipt of [a defendant’s request to bring a
17   motion] by the warden of the defendant’s facility” language has not been uniformly
18   interpreted when a warden timely denies a request.
19          In at least two other districts, the government has adopted this first reading and argued
            a defendant need not do more than wait 30 days before proceeding to court. United
20          States v. Spears, 98-cr-208 (D. Ore. Sept. 30, 2019) (filing by government); United
            States v. Robinson, 16-cr-5307 (W.D. Wash. July 8, 2019) (filing by government).
21          And judges in the Western District of Washington and the Eastern District of
            Tennessee have agreed defendants are entitled to proceed to court once 30 days pass,
22          regardless of any action taken by the wardens. United States v. Robinson, 2019 WL
            2567356 (W.D. Wash. June 21, 2019) (staying case for exactly 30 days after date
23          warden received her request); United States v. York, No. 3:11-CR-76, 2019 WL
            3241166, at *5 (E.D. Tenn. July 18, 2019) (defendant entitled to file motion with
24          court after warden denied request even though defendant did not pursue
            administrative appeal).
25
     Weidenhamer, No. CR1601072001PHXROS, 2019 WL 6050264, at *2. Other courts,
26
     however, have interpreted the language to mean that the statutory language does “not alter
27
     the requirement that prisoners must first exhaust administrative remedies before seeking
28

                                                  -3-
     Case 4:17-cr-00284-CKJ-EJM Document 90 Filed 09/18/20 Page 4 of 9



 1   judicial relief.” United States v. Koch, No. 201CR083JMHEBA2, 2019 WL 3837727, at *2
 2   (E.D. Ky. Aug. 14, 2019); Weidenhamer, No. CR1601072001PHXROS, 2019 WL 6050264,
 3   at *4 (“it is appropriate to require a defendant to pursue an administrative appeal” if a
 4   “warden acts on [a] request in a timely manner”).
 5          Here, the government has agreed Sanchez-Coptino has exhausted her administrative
 6   remedies as to the first request. Yet, there is no information before the Court that Sanchez-
 7   Coptino appealed this administrative denial. In other words, the government appears to adopt
 8   the position a defendant may seek court review without a need to pursue an administrative
 9   appeal.     In light of the government’s position and the opaque nature of an appeal
10   requirement, the Court finds Sanchez-Coptino has exhausted her administrative remedies as
11   to the first request.
12          Further, Sanchez-Coptino asserts she received a duplicate response as to her second
13   request.2 Additionally, Sanchez-Coptino has provided a copy of the warden’s response to
14   the third request. Consistent with the government’s position as to the first request, the Court
15   finds Sanchez-Coptino has exhausted her administrative remedies as to the second and third
16   requests.
17
18   Compassionate Release
19          Sanchez-Coptino moves for compassionate release based on the incapacitation of her
20   children’s caregiver and her mother’s need for a dedicated caregiver for Sanchez-Coptino’s
21   children. A sentencing court may grant such a request where “extraordinary and compelling
22   reasons warrant the reduction[,]” the “defendant is not a danger to the safety of any other
23   person or to the community” and the “reduction is consistent with [applicable] policy
24   statement[s]” issued by the Sentencing Commission. United States Sentencing Guidelines
25
26          2
              Even if Sanchez-Coptino did not receive a duplicate response, the conclusion would
27   be that the warden did not timely respond to the request. See e.g. United States v. Early, No.
     7:02-CR-10125-002, 2019 WL 4576281, at *1 (W.D. Va. Sept. 20, 2019) (defendant was
28   entitled to file motion because warden did not act on request within 30 days).

                                                  -4-
     Case 4:17-cr-00284-CKJ-EJM Document 90 Filed 09/18/20 Page 5 of 9



 1   § 1B1.13.     The Application Notes of that guideline provides, in relevant part, that
 2   extraordinary and compelling reasons exist if:
 3          (C) Family Circumstances.—
 4                  (i) The death or incapacitation of the caregiver of the defendant’s minor child
                    or minor children.
 5
                    (ii) The incapacitation of the defendant’s spouse or registered partner when the
 6                  defendant would be the only available caregiver for the spouse or registered
                    partner.
 7
     U.S.S.G. 1B1.13, App. Notes.
 8
            While non-binding, the Court considers the BOP Program Statement regarding a
 9
     request based on the incapacitation of a spouse and/or the incapacitation of the family
10
     member caregiver. See, e.g., United States v. Bolden, No. CR16-320-RSM, 2020 WL
11
     4286820, at *4 (W.D. Wash. July 27, 2020), citing United States v. Collins, No.
12
     15-10188-EFM, 2020 WL 136859, at *4 n.13 (D. Kan. Jan. 13, 2020) (noting that although
13
     the Program Statement is specifically meant for use by BOP, it “provide[s] guidance for
14
     courts as well”). The applicable Program Statement provides, in part:
15
            5. REQUESTS BASED ON NON-MEDICAL CIRCUMSTANCES – DEATH OR
16          INCAPACITATION OF THE FAMILY MEMBER CAREGIVER.
17          The criteria for a RIS request may include the death or incapacitation of the family
            member caregiver of an inmate’s child, e.g., RIS requests from inmates whose
18          biological or legally adopted child or children (“child”) are suddenly without a family
            member caregiver due to that caregiver’s death or incapacitation.
19
            For these requests, “child” means a person under the age of 18 and “incapacitation”
20          means the family member caregiver suffered a severe injury (e.g., auto accident) or
            suffers from a severe illness (e.g., cancer) that renders the caregiver incapable of
21          caring for the child.
22   BOP Program Statement § 5050.50(5).3             The guidance states that information and
23
24          3
             Incapacitation is defined differently under other circumstances. See e.g., BOP
25   Program Statement 5050.50(6) (“incapacitation” means an inmate’s spouse or registered
     partner has “suffered a serious injury, or a debilitating physical illness and the result of the
26   injury or illness is that the spouse or registered partner is completely disabled, meaning that
27   the spouse or registered partner cannot carry on any self-care and is totally confined to a bed
     or chair; or . . . A severe cognitive deficit (e.g., Alzheimer’s disease or traumatic brain injury
28   that has severely affected the spouse’s or registered partner’s mental capacity or function),

                                                   -5-
     Case 4:17-cr-00284-CKJ-EJM Document 90 Filed 09/18/20 Page 6 of 9



 1   documentation must be provided showing the incapacitation of the caregiver, that the
 2   caregiver is the only family member capable of caring for the child, verifiable documentation
 3   that the inmate is the parent of the child, verifiable documentation providing name and age
 4   of the child, and a release plan. Id. at § 5050.50(5)(a). Sanchez-Coptino argues the
 5   “warden’s narrow reading of compassionate release to exclude parents in need of caregivers”
 6   has appropriately been rejected by courts. Motion, p. 8, citing United States v. Bucci, 409
 7   F. Supp. 3d 1, 2 (D. Mass. 2019).
 8          Here, Sanchez-Coptino asserts her mother, the appointed legal guardian for Sanchez-
 9   Coptino’s children, works full-time to support the children and needs a caregiver to take care
10   of the children. The children’s caregiver has already contracted COVID-19 and re-exposure
11   will put her at increased risk of complications given her medical condition. Sanchez-
12   Coptino’s daughter suffers from heart abnormality and both children are exposed to greater
13   risks by contact with the caregiver. Additionally, Sanchez-Coptino’s daughter tested positive
14   for COVID-19 after the caregiver contracted the virus. Sanchez-Coptino asserts:
15          There is no one who can serve as a dedicated caregiver who will stay in the home, and
            not go to another home, besides Ms.Sanchez-Coptino. Because of [her daughter’s ]
16          delicate health condition, and the rapid spread and dangers of Covid-19, it would be
            very dangerous to expose [her daughter] in a daycare or have a caregiver - who may
17          be infected and is exposed to others outside the home increasing the risk that [her
            daughter] will be infected again - come in to care for her while [her mother] works.
18          Ms. Sanchez-Coptino will be a dedicated caregiver while her mother works. Ms.
            Sanchez-Coptino, unlike the woman who already infected [her daughter], will not be
19          going to another home where others will expose her to the virus. Ms.
            Sanchez-Coptino will stay in the home the entire time thereby severely cutting the risk
20          of infection.
21   Motion, pp. 2-3.
22          While the Court agrees with Sanchez-Coptino that the standard used by BOP is too
23   narrow, the Court finds Sanchez-Coptino has not shown extraordinary and compelling
24   reasons for compassionate release. See United States v. Flowers, No. 3:16-CR-00035-SLG,
25   2020 WL 4495454, at *3 (D. Alaska Aug. 3, 2020 (defendant bears the burden of
26   establishing “compelling and extraordinary reasons exist that justify compassionate release”).
27
28   but may not be confined to a bed or chair.)

                                                   -6-
     Case 4:17-cr-00284-CKJ-EJM Document 90 Filed 09/18/20 Page 7 of 9



 1   Both the caregiver and at-heightened-risk daughter have already contracted COVID-19 and
 2   have presumably recovered; indeed, Sanchez-Coptino has submitted correspondence from
 3   a physician indicating the daughter of Sanchez-Coptino is symptom free and well. See
 4   Reply, Ex. E, June 19, 2020, El Rio Health correspondence (Doc. 84-5). Sanchez-Coptino’s
 5   release would not affect these historical facts. Further, the caregiver is presumably not
 6   incapacitated at this time. Moreover, Sanchez-Coptino has not shown there are no other
 7   caregivers available to care for the children. The Court also considers that it is not known
 8   how great the risk is for re-contraction of COVID-19 (as to either the caregiver or Sanchez-
 9   Coptino’s daughter).      See e.g., Centers for Disease Control Coronavirus FAQ’s,
10   https://www.cdc.gov/coronavirus/2019-ncov/faq.html (last accessed 9/11/2020) (“Having
11   antibodies to the virus that causes COVID-19 might provide protection from getting infected
12   with the virus again. If it does, we do not know how much protection the antibodies might
13   provide or how long this protection might last.”). While it appears Sanchez-Coptino’s
14   release would ease the care of her children, that does not present extraordinary and
15   compelling family circumstances warranting compassionate release.
16          Even if the Court found that extraordinary and compelling reasons had been
17   demonstrated by Sanchez-Cotino, the Court would also need to consider the § 3553(a) factors
18   before determining whether compassionate release is appropriate. Sanchez-Coptino’s history
19   indicates she has been the victim of abuse and may benefit from counseling; Sanchez-
20   Coptino points out that the facility in which she is housed does not offer any programming
21   to address this need. However, the circumstances of the offense indicate Sanchez-Coptino
22   knew she was carrying drugs in the vehicle, knew the exact place to deliver the vehicle, and
23   appears to have been a routine drug courier. Further, although Sanchez-Coptino eventually
24   turned herself in, she did abscond prior to sentencing. Indeed, the plea agreement in this case
25   considered this uncharged conduct. Additionally, the sentence imposed in this case was
26   significantly below the advisory guideline range even with the government sponsored
27   departure. While the imposed sentence adequately reflected the seriousness of the offense,
28   promoted respect for the law, provided a just punishment for the offense, and provided an

                                                  -7-
     Case 4:17-cr-00284-CKJ-EJM Document 90 Filed 09/18/20 Page 8 of 9



 1   adequate deterrence to criminal conduct, a further reduction of the sentence would not further
 2   these goals. The Court also considers that a reduced sentence would result in sentence
 3   disparities among defendants with similar records who have been found guilty of similar
 4   conduct. Lastly, in its discretion, the Court declines to find compassionate release is
 5   warranted in this case. United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020)
 6   (holding district court did not abuse its discretion by denying compassionate release despite
 7   defendant’s eligibility for that relief).
 8          Sanchez-Coptino also argues the Court possesses the discretion to determine “whether
 9   other reasons, or a combination of reasons, present extraordinary or compelling grounds for
10   compassionate relief, with guidance from the policy statement set forth in Guideline
11   §1B1.13.” Reply (Doc. 87), p. 3. Compassionate release takes “on added weight because
12   of the COVID-19 virus raging across the globe.” Esparza, 2020 WL 1696084 at *2.
13   “[D]espite BOP's best efforts, the virus [may] continue to breach prison walls[,]” United
14   States v. Esparza, No. 1:07-CR-00294-BLW, 2020 WL 1696084, at *3 (D. Idaho Apr. 7,
15   2020);      see     also,      BOP          Implementing.       Modified        Operations,
16   https://www.bop.gov/coronavirus/covid19_status.jsp, BOP Program Statement No. 6190.04,
17   Infectious            Disease           Management               (June        3,      2014),
18   https://www.bop.gov/policy/progstat/6190_004.pdf; BOP Health Services Division,
19   Pandemic Infl. Plan (Oct. 2012), https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf.
20   Although Sanchez-Coptino does not allege that she suffers from any underlying medical
21   condition that would put her at risk for severe illness, she argues she is likely to contract the
22   virus while incarcerated. While Sanchez-Coptino has presented a “serious concern over the
23   existence of the COVID-19 pandemic, which poses a general threat to every non-immune
24   person in the country[,]” United States v. Hamman, No. 3:16-CR-185-SI, 2020 WL 3047371,
25   at *5 (D. Or. June 8, 2020), the Court, in its discretion, finds this alone does not warrant
26   compassionate release. Further, the Court finds, in its discretion, that a combination of
27   Sanchez-Coptino’s family circumstances and the threat of COVID-19 to her as an inmate
28   does not warrant compassionate release.

                                                    -8-
     Case 4:17-cr-00284-CKJ-EJM Document 90 Filed 09/18/20 Page 9 of 9



 1         Accordingly, IT IS ORDERED the Emergency Motion for Order Reducing Sentence
 2   or Modifying Judgment under 18 U.S.C. § 3582 (c)(1)(A)(i) and Authorizing Any Remaining
 3   Portion of Sanchez-Coptino’s Sentence to be Served on Home Confinement (Docs. 79, 84)
 4   is DENIED.
 5         DATED this 17th day of September, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -9-
